Citation Nr: 0531111	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected left 
hip disorder. 

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
hip disorder. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, from August 1969 to March 1972, and from August 1974 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Fort Harrison, Montana, Regional Office (RO).  By a rating 
action in July 2001, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
back disorder.  The veteran perfected a timely appeal to that 
decision.  Subsequently, by a rating action in May 2003, the 
RO denied the veteran's claims of entitlement to service 
connection for a right hip condition and a right knee 
disorder, both claimed as secondary to the service-connected 
left hip disorder; that rating action also denied service 
connection for PTSD.  

Although the RO determined that new and material evidence has 
been submitted to warrant reopening the veteran's claim for 
service connection for a low back disorder, the Board as the 
final fact finder within VA, must initially determine whether 
new and material evidence has been submitted regardless of 
the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Circ. 2001).  Therefore, the issue has been recharacterized 
as noted on the title page.  

On April 6, 2005, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  The 
veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT

1.  In an unappealed decision of May 1997, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a back disorder on the basis that new 
and material evidence had not been submitted to warrant 
reopening the claim.  

2.  The evidence received since May 1997 is cumulative of the 
evidence previously of record and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim seeking service connection for a back disorder.  

3.  A right hip disorder and a right knee disorder are 
unrelated to service or to a service-connected left hip 
disability.

4.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1997 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a back 
disorder, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (effective 
prior to August 29, 2001).  

2.  A right hip disorder was not incurred in or aggravated by 
active military service, nor is a right hip disorder 
proximately due to or the result of the veteran's service-
connected left hip disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

3.  A right knee disorder was not incurred in or aggravated 
by active military service, nor is a right knee disorder 
proximately due to or the result of the veteran's service-
connected left hip disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

4.  PTSD was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of letters dated in 
June 2001, December 2002, and April 2003 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decisions.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in November 
2003 and October 2004.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claims.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & West 2005); 38 C.F.R. 
§ 3.303 (2005).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  New and material evidence means evidence not 
previously submitted to VA which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a back disorder, in May 2001, 
those regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

I.  Factual background.

The records indicate that the veteran served in Vietnam from 
June 14, 1967 to June 18, 1968, from September 19, 1969, to 
September 18, 1970, and from June 2, 1971, to March 15, 1972.  
The veteran's military occupational specialty was as a light 
weapons vehicle and power generator mechanic.  The veteran 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal 
with device.  

The records indicate that the veteran initially entered 
active duty in 1967.  His preinduction examination, conducted 
in April 1966, was negative for any back, hip, knee, or 
psychiatric disorder.  The veteran was seen in June 1967 with 
complaints of back pain; he indicated that he had had pain in 
the small of his back for 3 to 4 months.  In December 1975, 
the veteran fell on his right elbow and hip; x-ray study of 
the joints revealed no fracture.  In December 1976, he was 
diagnosed with acute back strain.  The veteran was also seen 
in April 1979 for complaints of back pain; the assessment was 
muscle spasm.  In May 1980, the veteran was diagnosed with 
degenerative joint disease, left hip.  When seen in August 
1980, the veteran reported experiencing back pain when he 
bent down to pick up a newspaper; he reported a history of 
prior back injury in Vietnam, which was not treated.  The 
diagnosis was acute lumbar strain.  The veteran was again 
seen in April 1982 for complaints of back pain; he reported 
twisting his back when he fell down.  The impression was 
paraspinous muscle strain.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in November 1983, claiming service 
connection for a back and hip injuries.  In conjunction with 
his claim, the veteran was afforded a VA examination in May 
1984, at which time he reported being struck in the lower 
back by an artillery shell while on active duty in Vietnam; 
the veteran also complained of left hip pain.  Following an 
examination, the examiner stated "at the present time, I did 
not find any abnormalities in his back nor does he have any 
restriction of motion in his left hip.  He also had no 
tenderness over his hip."  

By a rating action of June 1984, the RO granted service 
connection for degenerative change, left hip; however, the RO 
denied the claim for service connection for a back disorder, 
based on a finding that there was no current diagnosis of a 
back disorder.  

Received in September 1985 were VA medical records, which 
show that the veteran was admitted to a VA hospital in July 
1985 with complaints of left hip and low back pain with 
radiation down the left lower extremity.  The veteran 
reported a history of falling from a forklift in 1974; it was 
noted that he reinjured his back and fractured his rib in a 
motorcycle accident three months prior to his admission.  The 
assessment was herniated lower lumbar intervertebral disc 
syndrome, and chronic arthritis, left hip.  In September 
1985, the veteran underwent a left hemilaminectomy and 
discectomy for herniated nucleus pulposus, L4-5.  

Received in May 1997 were VA progress notes, dated from 
October 1988 to April 1996, reflecting treatment for several 
disabilities, including complaints of back pain and left hip 
pain.  

By a rating action in May 1997, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  It was determined that while the new evidence 
showed that the veteran received treatment for chronic low 
back pain, it did not establish a nexus between the current 
back disorder and service.  

Of record is a statement in support of claim (VA Form 21-
4138), received in May 2001, wherein the veteran requested 
that his claim for service connection for a back disorder be 
reopened.  Submitted in support of his claim were VA 
outpatient treatment reports, dated from May 1997 to November 
2000, which show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
chronic back pain.  During a clinical visit in July 1998, the 
veteran complained of continued back, hip and knee pain; the 
assessment was back and hip pain continues.  When seen in 
October 1998, the veteran indicated that he was riding his 
motorcycle when he was struck by a car; following a physical 
examination, the assessment was status post motor vehicle 
accident with injuries.  The examiner stated he doubted that 
the veteran had suffered any fractures, but he believed that 
the veteran may have developed disc disease in his back that 
may be responsible for his current symptomatology.  
Subsequently received VA outpatient treatment reports, dated 
from November 2000 through April 2001, reflect ongoing 
treatment for a number of disabilities, including chronic 
back pain.  

The veteran's claim for a right knee and a right hip 
disorder, secondary to his left hip disorder (VA Form 21-
4138) was received in November 2002.  Submitted in support of 
the veteran's claims were private treatment reports, dated 
from March 1997 through May 2001, reflecting treatment for 
several disabilities, including a low back disorder.  These 
records indicate that the veteran was seen in an emergency 
room in September 1998, after being involved in a motorcycle 
accident; on admission, he complained of low back discomfort.  
It was noted that he had had lumbar diskectomy at 2 levels in 
the past.  The impression was acute low back strain.  An X-
ray study of the lumbar spine, dated in September 1998, 
revealed findings of degenerative arthritis of the lower 
lumbar spine, and narrowing of L4-L5 and L5-S1 interspaces.  
Similar findings were reported on evaluation of the lumbar 
spine in May 2001.  

At his personal hearing in November 2002, the veteran 
indicated that he initially injured his low back in Vietnam 
when a projectile came off the top of an eight inch artillery 
piece and injured his back.  The veteran testified that he 
had problems with his back off and on since service.  The 
veteran reported suffering another back injury while 
stationed in Alaska; he sated that he fell from a forklift 
onto a concrete floor, and twisted his back.  The veteran 
indicated that he had constant pain in his back; he stated 
that he even had difficulty getting out of bed in the morning 
due to back pain.  The veteran maintained that his back pain 
prevented him from participating in certain activities.  

Received in November 2002 were reports of radiographic 
studies, dated from February 1994 to December 1998.  X-ray 
study of the lumbar spine, dated in February 1994, revealed 
slight anterior degenerative lipping at the L4 and L5 levels, 
but no other bony abnormalities.  An X-ray study of the right 
hip, performed in October 1998, was reported to be negative.  
Also received in November 2002 were medical records from the 
Social Security Administration, reflecting treatment for 
several disabilities, including back pain.  These records do 
not reflect any findings of a right hip, right knee, or a 
psychiatric disorder, diagnosed as PTSD.  

Received in December 2002 were private treatment reports, 
dated from March 1997 through May 2001, reflecting treatment 
for several disabilities, including low back pain.  Also 
received in December 2002 were VA outpatient treatment 
reports, which show that the veteran sought treatment for 
complaints of left hip pain and back pain. These records 
reflect a diagnosis of degenerative joint disease.  

The veteran was afforded a VA examination in January 2003, at 
which time he reported that he began having right hip pain 
about a year ago; he noted that the pain had been off and on 
since then.  The veteran stated that he had been in a number 
of accidents over the years, but he had not had right hip 
pain until about one year ago.  The veteran also reported 
experiencing right knee pain off and on for the last couple 
of years.  It was noted that X-rays of the right hip and 
right knee were negative.  The impression was complaints of 
right hip and knee pain, with negative objective examination.  
No signs of degenerative arthritis at this point objectively.  
The examiner stated that the veteran may have just some early 
mild degenerative arthritis, but he certainly had no 
objective reason to think that the veteran's right hip and 
right knee pain were a result of his service-connected left 
hip pain.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in April 2003.  In another VA Form 21-
4138, the veteran indicated that he served two tours in 
Vietnam; he stated that, during that time, he often came 
under rocket and mortar attacks.  In a PTSD questionnaire, 
received in May 2003, the veteran indicated that he had one 
friend that was killed in action, and another friend was 
wounded in action.  Of record is a VA outpatient treatment 
report, which shows that the veteran was seen at a clinic in 
April 2003 for evaluation of anger and depression.  On mental 
status examination, he was alert and oriented; mood was 
slightly depressed.  Affect was one of notable detachment.  
There was no indication of a thought disorder.  The 
assessment was that "the veteran may well have PTSD, and the 
issue would be further explored in future session."  During 
a clinical visit in May 2003, the examiner stated that it 
appeared that the veteran had PTSD.  Subsequent VA progress 
notes, dated in July 2003, reflect a diagnosis of a 
depressive disorder, NOS; the examiner stated that the 
veteran showed sufficient symptoms for a depression.  

Received in July 2003 was a SSA decision, dated in July 2001, 
indicating that the veteran was found to be disabled for 
social security disability, beginning February 7, 2001; it 
was determined that the veteran was disabled due to 
degenerative disc disease, lumbar spine; and arthritis of the 
left hip and right wrist.  Attached to the decision were 
treatment reports that show treatment primarily for the left 
hip and low back disorders.  These records do not reflect 
treatment for right hip, right knee or PTSD.  VA progress 
notes, dated from August 2003 through November 2003, reflect 
ongoing treatment for several disabilities, including back 
pain.  

The veteran was afforded a VA examination in November 2003 
for evaluation of his back disorder; the examiner reviewed 
the history of the veteran's back complaints in service, 
which revealed complaints of back pain in June 1967, December 
1975, December 1976, March 1979, April 1982, and May 1982.  
He noted that no back disorder was found on post service VA 
examination in May 1984.  In August 1985, the veteran was 
seen for complaints of back pain, and diagnosed with 
herniated lower back intervertebral disc syndrome.  In 
September 1998, he was involved in a motor cycle accident, 
and was seen for complaints of back pain.  Examination of the 
back, including x-ray studies, revealed findings of 
degenerative arthritis of the lower lumber spine and 
narrowing of the L4/L5 and L5/S1 interspaces.  Following an 
evaluation of the veteran's back, the examiner stated "after 
tedious review of records, it is more likely that his current 
symptoms are related to his numerous traumatic injuries that 
occurred after his period of service.  The patient claims 
that it all began with a fall from a forklift; however, 
records indicate no claim of back injury occurred at the time 
of that fall.  Service medical records reviewed show 
treatment for back strains, all musculoskeletal in nature and 
all completely resolved at time of discharge.  A normal 
physical examination at discharge and no complaints of back 
injury or pain on PE's done while in the service lead to this 
determination."  The examiner noted that the case was also 
reviewed with an orthopedic surgeon who concurred with the 
findings and assessments.  

VA progress notes, dated from October 2003 through September 
2004, reflect ongoing clinical evaluation and treatment for 
several disabilities, including low back pain.  

The veteran was afforded a VA examination in October 2004, 
for evaluation of his claimed psychiatric disorder.  The 
veteran reported serving in Vietnam for 2 and 1/2 years driving 
a truck and working as a mechanic.  The veteran indicated 
that one of the stressors in service involved a soldier who 
drove a truck through a wall in Alaska; another soldier ran a 
truck through a wall and injured the veteran, bruising his 
shoulder.  The veteran maintained that they lost half of the 
company because of incoming mortar rounds.  The veteran was 
reasonably friendly and outgoing throughout the examination; 
he presented well socially, and no unusual behaviors or 
mannerisms were noted.  He did display some behavior during 
the interview but this was not judged to be excessive or 
exaggerated.  He was open and verbal during the diagnostic 
interview.  He did not appear to be guarded or defensive.  
The examiner did not detect any cognitive difficulties; 
grooming and hygiene were satisfactory.  He was alert and 
oriented.  The examiner noted that the veteran described some 
symptoms of PTSD.  He related that he was hypervigilant in 
that he kept a gun near his bed.  When in public, he always 
sat with his back to the wall.  He was vague in his 
description of nightmares.  He also reported exaggerated 
startled responses.  Nevertheless, it was not felt that there 
were sufficient symptoms to give a firm diagnosis of PTSD.  
Following a mental status examination, the pertinent 
diagnosis was depressive disorder, NOS, secondary to medical 
condition.  The examiner stated that he did not find 
sufficient signs and symptoms of PTSD in order to firmly 
establish this diagnosis.  

At his personal hearing in April 2005, the veteran indicated 
that he first injured his back in 1968, when a tire exploded 
and knocked him out while stationed at the Long Binh post in 
Vietnam.  The veteran indicated that he was diagnosed with a 
muscle strain and sent back to the field.  The veteran 
testified that his next back injury occurred when he was 
attached to the 7th and 8th Field Artillery; he noted that a 
projectile came off the top of the gun and hit him square in 
the back and knocked him down.  The veteran indicated the he 
reinjured his back in Alaska when he fell off a forklift onto 
a concrete floor.  The veteran indicated that he has suffered 
from a chronic back condition ever since his discharge from 
the military.  The veteran maintained that he experienced 
progressive problems with his back.  

II.  Legal analysis-New and material.

In this case, the RO denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a back 
disorder in May 1997.  In making its decision, the RO noted 
that a claim for service connection for a back disorder in 
June 1984; at that time, the denial was based on a finding 
that while the veteran was treated for complaints of back 
pain in service, the separation examination showed no 
residual chronic disability.  And, no back disorder was found 
on a VA examination in May 1984.  The RO also determined that 
while the new evidence, which consisted of VA medical 
records, showed that the veteran had been followed for 
chronic low back pain, the evidence did not establish a nexus 
between the current back disorder and service.  Therefore, it 
was determined that although the evidence was new, it was not 
material as it failed to establish that a chronic back 
disorder was incurred or aggravated by military service.  

The evidence received subsequent to May 1997 consists of VA 
medical records as well as private treatment records.  These 
records reveal treatment for several disabilities, including 
chronic back pain.  The treatment reports show that the 
veteran sustained an injury to his back as a result of a 
motorcycle accident in October 1998.  Significantly, 
following a VA examination in November 2003, the VA examiner 
concluded that, after tedious review of records, it was more 
likely that the veteran's current symptoms involving his back 
were related to his numerous traumatic injuries that occurred 
after his period of service.  Consequently, the Board 
concludes that the medical evidence is arguably new because 
it was not before the RO when it denied the veteran's attempt 
to reopen his claim for service connection for a back 
disorder in May 1997.  While new, however, the evidence is 
not material because it does not indicate that the veteran's 
chronic back disorder is related to any incident of service.  

So even if new, this medical evidence does not bear 
substantially on the matter under consideration; that is, 
whether the veteran has a chronic back disorder which was 
incurred in service.  The evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony, to the effect that he 
suffers from a back disorder as a result of his service in 
the military are insufficient to reopen his claim under 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005).  These essentially 
same contentions were made at the time of the prior decision, 
so merely reiterating them now, is not new evidence.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  So in the 
absence of any evidence showing the presence of a chronic 
back disorder related to military service, to otherwise 
support the petition, the Board must conclude that new and 
material evidence sufficient to reopen the claim has not been 
submitted.  See 38 U.S.C.A. § 5108.  Accordingly, the benefit 
sought on appeal is denied.  

III.  Legal analysis-Secondary Service connection for Right 
hip and right knee disorder.

The veteran asserts that his right hip and right knee 
disorders were caused by his service-connected left hip 
disability.  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Following a full review of the evidence of record, the Board 
concludes that service connection for a right hip and a right 
knee disorder is not warranted.  While it could be argued 
that the January 2003 VA examiner has indicated that the 
veteran has mild degenerative arthritis of the right hip and 
right knee (even though the examiner also indicated that X-
rays and objective examination were negative), the January 
2003 VA examiner stated that he had "no objective reason to 
think that the veteran's right hip and right knee pain were a 
result of his service-connected left hip disorder."  The 
Board notes that there is no contrary opinion of record.

The Board here notes that the veteran's service medical 
records are silent for any complaints, treatment, or 
diagnoses related to a right hip or a right knee disorder.  
Post-service medical records reveal no diagnoses of a right 
hip and/or a right knee disorder until January 2003, and no 
health professional has indicated a connection between the 
veteran's right hip and right knee disorders and his military 
service.

In short, the evidence does not show a nexus between the 
veteran's claimed right hip and right knee disorders and his 
service or his service-connected left hip disorder.

Although the veteran has contended that he has right knee and 
right hip disorders due to his service-connected left hip 
disorder, it is now well established that a layperson without 
medical training, such as the veteran, is not competent to 
comment on medical matters such as the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, there is no 
entitlement to service connection for a right hip and a right 
knee disorder, to include on a secondary basis.


IV.  Legal analysis-Service connection for PTSD.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

An April 2003 VA clinical record noted that the veteran "may 
well have PTSD."  A May 2003 VA treatment record again 
indicated that "it appears" he does have PTSD.  In contrast 
to these conditional statements, the Board notes that a VA 
psychiatric examination conducted in October 2004 made a 
specific finding that the veteran did not have PTSD.  The 
October 2004 VA examiner's opinion was rendered following an 
examination of the veteran and a review of the veteran's 
claims file.  The findings from the October 2004 VA 
examination are similar to those obtained following a July 
2003 VA psychiatric examination.

The Board observes that the July 2003 and October 2004 VA 
findings and opinions provided a rationale supported by 
clinical findings and the veteran's medical and social 
history.  Further, the July 2003 and October 2004 VA 
examinations are not, unlike the April 2003 and April 2004 VA 
records, conditional or suggestive, and the Board finds that 
these opinions, due to their thoroughness, have greater 
weight on the question of whether the veteran has PTSD.  The 
Board has also reviewed the veteran's own statements 
submitted in support of his claim.  While the Board 
acknowledges the veteran's belief that he suffers from PTSD, 
the veteran is not competent to offer an opinion regarding 
diagnosing a psychiatric condition.

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and service connection for PTSD 
is not warranted.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule, but there 
is not such an approximate balance of the positive evidence 
and the negative evidence to otherwise permit a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disorder, so the appeal is denied.  

Entitlement to service connection for a right hip disorder, 
claimed as secondary to the service-connected left hip 
disorder, is denied.  

Service connection for a right knee disorder, claimed as 
secondary to the service-connected left hip disorder, is 
denied.  

Service connection for PTSD is denied.  


____________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


